DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “mounted on of the extension member” should be “mounted on one of the extension member”.
The claimed features “during said as the extension member is displaced”, 2 occurrences in claim 9, are not understood.
In claim 11, the claimed feature “said varied” is not understood.
Due to the above mentioned indefiniteness, claims 1-17 are being treated as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 13, 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (7,648,189) in view of Ojima et al. (4,423,535).
Re: claim 1, Porat shows a counterbalance mechanism for coupling with a closure panel of a vehicle to assist in opening and closing of the closure panel, the counterbalance mechanism including:
a first housing 14 having a first pivot connection mount 30 for connecting to one of a body of the vehicle and the closure panel:
an extension member 39 coupled to the first housing at one end and being extendable and retractable with respect to a second housing 13 coupled adjacent to the first housing, the second housing for connecting by a second pivot connection mount 18  to the other of the body and the closure panel.  Porat employs a gas spring having a sliding mechanism 40 while the claim requires a sliding friction mechanism.  Ojima is cited to teach friction sliding mechanism having:
a shaped sleeve 8 mounted on one of the extension member 4 and the second housing 5, the shaped sleeve providing an exterior friction surface; and 
a resilient friction element 7 mounted to the other one of the second housing 5  and the extension member 4, the resilient friction element positioned between the extending member 4 and the shaped sleeve 8 and biased into contact with the exterior friction surface;
wherein relative movement between the shaped sleeve and the resilient friction element as the extension member is displaced generates sliding friction between the resilient friction element and the shaped sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the counterbalance mechanism of Porat to have a sliding friction mechanism such as taught by Ojima instead of a gas sliding mechanism in order to avoid leakage and to simplify the operation of the counterbalance.
Ojima shows the shaped sleeve 8 to be on the second housing 5 and the friction element 7 to be on the extension member 4.  However, a reverse would have provided the shaped sleeve 8 to be on the extension member 4 while the friction element 7 to be located on the second housing 5.  As such, the friction member 7 would have been positioned between the second housing 5 and the shaped sleeve 8.  MPEP 2144.04, VI., A. is cited below to show that a reversal of parts is obvious to one of ordinary skill in the art.
2144.04 Legal Precedent as Source of Supporting Rationale 
VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
A.Reversal of Parts
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).


Re: claim 2, as stated above, a reversal of parts would have provided the shaped sleeve to be mounted on the extension member and the resilient friction element is mounted to the second housing, wherein the extension member is extendable and retractable along an axis, wherein the resilient friction element is mounted to the second housing in a fixed location on the axis.
Re: claim 6, Ojima shows a second resilient element 11 positioned between the first pivot connection mount 2 and the second pivot connection mount 3 and situated along the axis. 
Re: claim 7, Porat and Ojima do not show the materials.  The Examiner takes an Official Notice that metal and plastic are materials well known for their durability, light weight and would have been obvious choices for the components of the counterbalance.
Re: claim 13, Ojima shows a spacer 9 and a retaining lip of the shaped sleeve at bracket 3, the spacer and the retaining lip spaced apart along the axis, such that the resilient friction element 7 is positioned between the spacer and the retaining lip for providing said fixed location on the axis in the case that the friction element is located on the second housing 5.
Re: claim 15, Ojima shows an interference fit between the resilient friction element and the exterior friction surface.
Re: claim 16, Ojima shows the resilient friction element is a plurality of resilient friction elements 7, 7 in figure 2.
Re: claim 17, Ojima shows the shaped sleeve is a material which would be formed on the exterior surface of the extension member 4, in a reversal of parts.
Re: claim 18, Porat shows a method for operating a counterbalance mechanism of a closure panel of a vehicle, the counterbalance mechanism to assist in opening and closing of the closure panel by extending and retracting of an extension member with respect to a housing along an axis, the method comprising the steps of:
using a rotational friction mechanism 17, 15 to provide rotating friction during said extending and retracting; and 
using a sliding gas mechanism 35, 40, 39 to provide sliding gas damping during said extending and retracting.
Porat employs a gas spring having a sliding mechanism 35, 40, 39 while the claim requires a sliding friction mechanism.  Ojima is cited to teach friction sliding mechanism 7, 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Porat to have a sliding friction mechanism such as taught by Ojima instead of a gas sliding mechanism in order to avoid leakage and to simplify the operation of the counterbalance.
As such, the combined counterbalance would be extending and retracting of the extension member along the axis imparts a rotational motion about the axis for operating the rotational friction mechanism while at the same time imparts a linear motion along the axis for operating the sliding friction mechanism.
Re: claim 19, the combined counterbalance provides the sliding friction mechanism providing the sliding friction as a constant friction force during said extending and retracting, while the rotational friction mechanism capable of providing the rotating friction as a variable friction force during said extending and retracting due to the motor being adjustable and controllable. In a reverse, one of ordinary skill in the art would have been able to provide a constant rotational friction force and a variable sliding friction force.
Re: claim 20, Ojima shows the sliding friction mechanism includes a resilient friction element 7 contacting an exterior friction surface situated along the axis and Porat shows the rotational friction mechanism includes a friction body 17 contacting an adjacent contact body 16, the friction body rotating about the axis. 
Re: claim 21, Porat shows a counterbalance mechanism of a closure panel of a vehicle, the counterbalance mechanism comprising an extension member 39 to extend and retract with respect to a housing 13, 14 during opening and closing of the closure panel, the counterbalance mechanism comprising:
a rotational friction mechanism 17, 16 to provide rotating friction during said extending and retracting; and
a sliding gas mechanism to provide sliding damping during said extending and retracting.
Porat employs a gas spring having a sliding mechanism 35, 40, 39 while the claim requires a sliding friction mechanism.  Ojima is cited to teach friction sliding mechanism 7, 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the counterbalance of Porat to have a sliding friction mechanism such as taught by Ojima instead of a gas sliding mechanism in order to avoid leakage and to simplify the operation of the counterbalance.
As modified, the combined counterbalance would be extending and retracting of the extension member imparts a rotational motion for operating the rotational friction mechanism to generate the rotating friction while at the same time imparts a linear motion for operating the sliding friction mechanism to generate the sliding friction, wherein the rotating friction and the sliding friction act to resist the opening and closing of the closure panel.

Allowable Subject Matter
Claims 3-5, 8-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berklich (2 documents), Sogoian, Shen, Buchanan, Jr., and Ruby are cited for other dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657